TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 29, 2022



                                       NO. 03-20-00416-CV


                                McKenna Lynn Kuhr, Appellant

                                                  v.

                                     Ronald Smith, Appellee




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on July 13, 2020. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.